 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CRAIG LAMAR FOSTER,                                No. 1:19-cv-00860-DAD-JLT (HC)
12                      Petitioner,
13          v.                                          ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DENYING
14   JOSIE GASTELO, Warden of California                PETITION FOR WRIT OF HABEAS
     Men’s Colony,                                      CORPUS
15
                        Respondent.                     (Doc. Nos. 1, 13)
16

17

18          Petitioner Craig Lamar Foster is a state prisoner proceeding pro se and in forma pauperis

19   with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to

20   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On November 7, 2019, the assigned magistrate judge issued findings and

22   recommendations, recommending the the petition for federal habeas corpus relief be denied on its

23   merits. (Doc. No. 13.) Those findings and recommendations were served upon all parties and

24   contained notice that any objections thereto were to be filed within twenty-one (21) days from the

25   date of service of that order. Thereafter, petitioner requested, and the court granted, a thirty (30)

26   day extension of time to file objections to the findings and recommendations. (Doc. Nos. 14, 15.)

27   On January 13, 2020, petitioner timely filed objections to the findings and recommendations.

28   (Doc. No. 16.)
                                                       1
 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, including petitioner's

 3   objections, the court concludes that the findings and recommendations are supported by the

 4   record and proper analysis.

 5          Petitioner's objections fail to present any grounds for questioning the magistrate judge's

 6   analysis because he merely reiterates therein the arguments raised in his petition for habeas

 7   corpus. (Doc. No. 16.) In the pending findings and recommendations, the magistrate judge

 8   thoroughly reviewed petitioner’s arguments that: 1) his trial attorney provided ineffective

 9   assistance by failing to move for an acquittal of petitioner on the attempted murder charge

10   brought against him; 2) the trial court erred by not providing the jury a more thorough instruction

11   with respect to the law regarding transferred intent; and 3) the trial court erred by giving a

12   supplemental jury instruction on imperfect self-defense. (Doc. No. 13 at 19–35.) After reviewing

13   the relevant legal standards and applying those standards to petitioner’s claims of ineffective

14   counsel, jury instruction and trial court error, the magistrate judge properly concluded that federal

15   habeas corpus relief was unavailable to petitioner in connection with those claims. (Id.)

16          Having found that petitioner is not entitled to habeas relief, the court now turns to whether

17   a certificate of appealability should issue. A prisoner seeking a writ of habeas corpus has no

18   absolute entitlement to appeal a district court’s denial of his petition, as an appeal is only allowed

19   under certain circumstances. 28 U.S.C. § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-336

20   (2003). In addition, Rule 11 of the Rules Governing Section 2254 Cases requires that a district
21   court issue or deny a certificate of appealability when entering a final order adverse to a

22   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

23   Cir. 1997). If, as here, a court denies a petition for a writ of habeas corpus, the court may only

24   issue a certificate of appealability when “the applicant has made a substantial showing of the

25   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing, the

26   petitioner must establish that “reasonable jurists could debate whether (or, for that matter, agree
27   that) the petition should have been resolved in a different manner or that the issues presented

28   were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,
                                                       2
 1   484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

 2           In the present case, the court concludes that petitioner has not made the required

 3   substantial showing of the denial of a constitutional right to justify the issuance of a certificate of

 4   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

 5   entitled to federal habeas corpus relief wrong or debatable, and they would not conclude that

 6   petitioner is deserving of encouragement to proceed further. Therefore, the court declines to issue

 7   a certificate of appealability.

 8           Accordingly:

 9           1.      The findings and recommendations issued on November 7, 2019 (Doc. No. 13), is

10                   adopted in full;

11           2.      The petition for writ of habeas corpus (Doc. No. 1.) is denied with prejudice;

12           3.      The court declines to issue a certificate of appealability; and

13           4.      The Clerk of the Court is directed to close this case.

14   IT IS SO ORDERED.
15
         Dated:     March 9, 2020
16                                                          UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
